ATTORNEY FOR APPELLANT                                        ATTORNEY FOR APPELLEE
      Cassandra A. Kruse                                            Michael H. Hagedorn
      Emswiller, Williams, Noland & Clarke, P.C.                    Hagedorn Law Office
      Indianapolis, Indiana                                         Tell City, Indiana


                                                 IN THE
           COURT OF APPEALS OF INDIANA

      Michael G. Hays,                                         January 12, 2016
      Appellant-Respondent,                                    Court of Appeals Case No.
                                                               62A04-1501-DR-33
              v.                                               Appeal from the Perry Circuit
                                                               Court
      Shanna Hays,                                             The Honorable William E.
      Appellee-Petitioner                                      Weikert, Special Judge
                                                               Trial Court Cause No.
                                                               62C01-1201-DR-23



      Robb, Judge.                                                                     Jan 12 2016, 9:30 am




                               Case Summary and Issues
[1]   In 2008, the marriage of Michael Hays (“Father”) and Shanna Hays

      (“Mother”) was dissolved pursuant to a Stipulated Decree of Divorce

      (“Decree”) in the State of Wyoming. The Decree made provisions for the

      custody and support of the parties’ three children, fixing Father’s arrearage

      through November 2007 at $27,372.00 and ordering him to pay support of


      Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016                Page 1 of 26
      $777.00 per month. In 2011, Father filed petitions for modification of child

      custody and visitation in both Wyoming and Wisconsin, where he and the

      parties’ oldest child then resided. Wyoming transferred jurisdiction of the

      proceeding to Wisconsin. In January 2012, Mother registered the Decree and

      petitioned for modification of child support in Indiana, where she and two of

      the children were residing. The parties agreed Wisconsin would have

      jurisdiction regarding the oldest child and Indiana would have jurisdiction

      regarding the two younger children. Father then filed a petition to determine

      his child support arrearage in the Wyoming court. The Wyoming court—after

      a hearing Mother did not attend—reduced Father’s arrearage to $0.00. Father

      was eventually given legal custody of all three children. In December 2014, on

      Mother’s Trial Rule 60(B) motion, the Indiana court declared the Wyoming

      court’s order on Father’s arrearage null and void.


[2]   At the end of 2012, both parties requested allocation of the tax deductions for

      the children. At the beginning of 2013, the trial court ordered that neither party

      claim the children as dependents on their federal, state, or local tax returns

      pending further order of the court. The trial court’s December 2014 order is

      silent as to the tax exemptions and the order that neither party claim the

      children on their taxes remains in effect.

[3]   Father now appeals, raising two issues for our review: 1) whether the trial court

      erred in declaring the Wyoming order on arrearage to be null and void; and 2)

      whether the trial court erred in failing to address the tax exemptions.

      Concluding the trial court’s grant of Trial Rule 60(B) relief to Mother by

      Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016    Page 2 of 26
         declaring Wyoming’s arrearage determination null and void is erroneous, we

         reverse. Concluding further that the trial court’s order precluding either party

         from taking the dependent exemption on their taxes should be vacated, we

         remand.



                               Facts and Procedural History
[4]   Father and Mother were divorced in Wyoming in February 2008. Their

         Stipulated Decree of Divorce included the following relevant provisions

         regarding child support for their three children, N., R., and T.:

                 It is proper for Mother to have primary custody, care and control
                 of the minor children, subject to . . . reasonable visitation by
                 [Father].
                 ***
                 The parties have agreed that [Father] shall pay child support to
                 [Mother] in the amount of $777.00 per month. [Father] shall
                 commence paying child support on December 1, 2007. Father
                 may be liable for child support arrearages since November 28,
                 2004. Such arrearages shall be subject to the agreement between
                 the parties as stated below.
                 ***
                 It is further ordered, adjudged and decreed that . . . [a]ll child
                 support payments shall be paid to the Clerk of District Court . . .
                 Newcastle, Wyoming . . . . The Clerk shall forward the support
                 payments to [Mother] at the address supplied by [Mother].


                 It is further ordered, adjudged and decreed that in order to
                 facilitate payment of child support, immediate income
                 withholding is required.
                 ***
                 d. Enforcement. Wyoming Statute § 20-2-113 provides that any

         Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016     Page 3 of 26
        installment of child support not paid when due shall
        automatically become a judgment against the obligated parent on
        the due date. Wyoming Statute § 1-16-103(b) makes child
        support not paid within 32 days of the due date subject to a ten
        percent (10%) late payment penalty. . . .


        e. Changes. For good cause (See Wyoming Statute § 20-2-311)
        either party may petition the court for a modification of support.
        The parents may agree to increase the obligated parent’s child
        support obligation and, if no public funds are being expended for
        the support of their children, they may agree to reduce the
        obligated parent’s child support obligation. Any modification
        agreement must be in writing, signed by both parties, and
        accompanied by a financial affidavit on a form approved by the
        Wyoming Supreme Court. The agreement and affidavits may be
        filed with the clerk and must be approved by the court.
        Regardless of the parties’ agreement, modification of child
        support is not effective unless it is approved by a written order of
        the court.


        f. Child Support Arrearages. The parties agree there is a time-
        value to money and agree any arrearages which may be owed to
        Mother shall be reduced if paid as specified below. The parties
        hereby agree that in exchange for sixteen thousand dollars
        ($16,000.00) cash, payable as follows, Mother shall waive any
        arrearages which may be owed to her. Father shall pay two
        thousand dollars ($2,000.00) to Mother upon the entry of this
        order. Father shall then pay the remaining fourteen thousand
        dollars ($14,000.00) within six (6) months of the entry of this
        order. If Father fails, neglects, or refuses to pay the entire sixteen
        thousand dollars ($16,000.00) within six (6) months after entry of
        this order, the full sum of twenty-seven thousand three hundred
        seventy-two dollars ($27,372.00) shall become immediately due
        and payable by Father to Mother. This sum, if it becomes due
        and payable, shall be considered to reflect the unpaid child
        support (arrearages) from December, 2004, through November,

Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016        Page 4 of 26
              2007. This sum is and shall be a judgment by operation of law
              pursuant to Wyo. Stat. § 20-2-310(c). The judgment shall bear
              the statutory rate of interest beginning six (6) months and one (1)
              day from the entry of this Order.


      Appellant’s Appendix at 137, 141-44 (emphasis omitted).


[5]   Soon after the divorce, Mother moved to West Virginia with the children. In

      mid-2008, Mother and the children moved to Indiana. At some point prior to

      August 2009, Father moved to Wisconsin; in August 2009, N. went to live with

      Father. Mother consented to the arrangement but there was no court order

      formally modifying custody.


[6]   In July 2011, Father filed in the Wyoming court a petition for modification of

      child custody and visitation requesting primary physical custody of all three

      children be modified. Mother moved to dismiss the petition for lack of

      jurisdiction and because Wyoming was an inconvenient forum, citing

      provisions from Wyoming’s version of the Uniform Child Custody Jurisdiction

      Act (“UCCJA”). See id. at 167-68 (citing Wyo. Stat. Ann. §§ 20-5-302, -307).

      Then, in September 2011, Father filed a petition for modification of child

      custody and visitation in a Wisconsin court.               Following a hearing, the

      Wisconsin court issued an order on November 2, 2011, finding that Wisconsin

      was the home state of Father and N.; Indiana was the home state of Mother

      and the other two children, but no action regarding custody had been

      commenced in Indiana; and Wyoming was no longer the home state of either

      party or their children. Accordingly, “the Court finds it has jurisdiction and


      Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016             Page 5 of 26
      Wisconsin is a proper forum to modify the parties’ previous Wyoming order

      regarding legal custody and physical placement of the parties’ minor children.”

      Id. at 187 (citing Wis. Stat. ch. 822.32(2), Wisconsin’s version of UCCJA). On

      November 28, 2011, the Wyoming court issued an order transferring

      jurisdiction to Wisconsin.


[7]   In January 2012, Mother registered the Decree in Perry County, Indiana, and

      filed a petition to modify Father’s parenting time and child support. Father

      initially objected to the Indiana court’s jurisdiction, but in May 2012, the parties

      agreed that Wisconsin would continue to have jurisdiction regarding N., and

      Indiana would have jurisdiction regarding R. and T. Father then filed a

      petition to modify custody of R. and T. in the Indiana court. In August 2012,

      the Wisconsin court issued an order granting temporary legal and physical

      custody of N. to Father, stating, “[n]o child support for the parties’ minor child

      [N.] is ordered at this time.” Id. at 189.


[8]   On June 13, 2012, Father filed a petition to determine child support arrears in

      the Wyoming court, alleging:

              1. That the [Wyoming court] ordered [Father] to pay child
              support to [Mother] in the Stipulated Decree of Divorce in
              February of 2008 for the parties [sic] minor children.
              ***
              4. [Father] made frequent and regular payments, some to [Clerk
              of the Wyoming court], some as cash deposits, or in-kind directly
              to [Mother].




      Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 6 of 26
        5. Said payments of cash and deposits were not made through
        the Clerk of Court, and should be credited to [Father].


        6. The Clerk of Court currently calculates an arrearage in excess
        of $37,303.19.


Id. at 50. The Wyoming court held a hearing in December 2012, which Father

attended with counsel. Mother “did not appear and, after proper service, was

defaulted.” Id. at 71. Mother filed an objection to the default order in January

2013, alleging she was unable to appear in person at the hearing because she

lacked the financial means to travel to Wyoming. In February 2013, the

Wyoming court issued a Default Order and Determination of Child Support

Arrears, finding that “for the reasons given in that certain Decision Letter dated

February 5, 2013, . . . the child support arrears in this case are $0, through

February 28, 2013.” Id. at 201. The Decision Letter states,


        The court has considered the Objection to Default Order and
        Determination of Child Support Arrears [Mother] recently filed
        . . . . The court cannot grant the relief she has requested.
        Following a thorough inquiry of the other jurisdictions
        potentially involved in this matter, the court has concluded that it
        does have jurisdiction over the child support arrears
        determination. Further, the court conducted a hearing on
        December 19, 2012 at which [Mother] had the opportunity to
        attend. The court understands it was financially not possible for
        [Mother] to travel to Wyoming but she could have appeared by
        telephone. The court is aware that [Mother] did, in fact,
        telephone with respect to that hearing, albeit after the hearing had
        concluded and too late for her to participate.




Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 7 of 26
              Beyond that belated telephone call, however, [Mother] did
              nothing with respect to this case. She did not file an answer or
              provide any information that could assist the court in its
              determination. Therefore, the court must enter its order based
              only upon the evidence provided by [Father]. The court finds
              that he has made financial contributions toward the maintenance
              of the parties’ children by making payments to various people
              ....


              Given that many of the transfers of funds and payments were
              directed to individuals other than [Mother] (those payees being
              the children’s grandparents who were providing homes for the
              children), it would be inequitable to permit any such payments to
              inure to the detriment of [Mother] by characterizing them as
              overpayments made by [Father]. Therefore, the court will
              determine only that the current child support arrears have been
              reduced to $0 through February 28, 2013. . . . The parties are
              reminded that there is a current child support order, that being
              $777 per month, and that obligation is not modified in any way
              by the court’s decision here.


      Id. at 72-73.


[9]   On February 25, 2013, the Indiana court issued an order on an emergency

      hearing which was primarily for the purpose of addressing Father’s parenting

      time with R. and T. However, several other pending motions were also

      addressed in the order. First, the trial court did not enter an interim order for

      child support as Mother requested: “Because the Court did not have sufficient

      time to hear evidence to modify any prior support orders, the current order shall

      remain in effect. Father’s [sic] shall pay $777.00 a month as previously ordered

      . . . .” Id. at 82. Second, with respect to tax deductions for the children, the


      Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 8 of 26
       trial court ordered that “[p]ending further order from this Court, neither party

       shall claim the child(ren) as dependents/exemptions on their federal, state or

       local tax returns.” Id. On April 17, 2013, the Indiana court ordered Father to

       begin making his child support payments through the Clerk of Perry County,

       Indiana. At an emergency hearing on August 27, 2013, the Indiana court

       ordered that Father have custody of R. and T. The court declined to issue any

       orders as to child support and took that matter under advisement.


[10]   On August 18, 2014, Mother filed in the Indiana court an Indiana Trial Rule

       60(B) Motion, seeking relief from the Default Order and Determination of Child

       Support Arrears issued by the Wyoming court in 2013. Mother alleged

       the Wyoming court “did not have subject matter or personal jurisdiction over

       the parties at the time the Decision Letter was issued and the Default Order and

       Determination of Child Support Arrears was entered,” and the Wyoming order

       “should be set aside for one or more of the reasons specified in Indiana Trial

       Rule 60(B).” Id. at 192. On the same date, Mother filed in the Indiana court a

       Motion to Determine Child Support Arrearage, citing the child support and

       arrearage provisions from the Decree, alleging Father had failed and/or refused

       to comply with the requirements imposed by that paragraph, and requesting the

       Indiana court determine Father’s arrearage and reduce it to judgment in

       Mother’s favor.


[11]   On December 22, 2014, the Indiana court issued an order on various pending

       matters. After recounting the proceedings as described above, the trial court

       entered the following conclusions of law:

       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 9 of 26
        1. The Stipulated Decree of Divorce in Wyoming on February 6,
        2008, stated “Regardless of the parties’ agreement, modification
        of child support is not effective unless it is approved by a written
        order of the Court.[”]
        2. Although case law may allow the Court to enter a
        modification of the support order based on particular
        circumstances, this Court will not do so because the parties
        specifically agreed to the provision contained in Paragraph 1.
        3. Retroactive modification of support as requested by [Father],
        based upon the exceptions provided by case law, shall not be
        granted because those exceptions are discretionary with the
        Court, and the Court has stated it will follow the dictates of the
        Stipulated Divorce Decree which specifically prohibits that
        exception. There was no written Court order changing support
        until the Wisconsin Court properly addressed that issue regarding
        [N.] by its order of August 13, 2012.
        4. Any argument that Wyoming continues to have jurisdiction
        over support issues is not founded on the facts. [Father’s]
        petition to modify in Wyoming, filed July 21, 2011, requested
        “modification of visitation and support as to the parties’ [minor]
        children.”
        5. On November 28, 2011, when the Wyoming Court ruled that
        “jurisdiction in this matter is transferred to the State of
        Wisconsin” it transferred all issues, including custody, parenting
        time, and support. There is no reasonable argument that could be
        made that Wyoming transferred all issues except support. The
        support order in effect when jurisdiction was transferred to
        Wisconsin was that [Father] was to pay $777.00 per month to
        [Mother].
        6. The Wyoming decree of dissolution was properly registered in
        the Perry County [Indiana] Circuit Court on February 20, 2012.
        7. On May 21, 2012, the parties agreed that Wisconsin would
        have jurisdiction over [N.], who was at that time living with
        [Father], and that Indiana would have jurisdiction over [R.] and
        [T.] who were living with [Mother] in Indiana.
        8. The enforceable support order at this time was still that
        [Father] owed [Mother] $777.00 per month.

Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 10 of 26
        9. On June 14, [2012], [Father] requested the Wyoming Court to
        determine child support arrearage in Wyoming. [Mother] was
        defaulted and the Wyoming Court forgave [Father] of $37,303.19
        in support arrearage. The Court grants [Mother’s] Indiana Trial
        Rule 60(B) motion filed August 18, 2014.
        10. The Wyoming Court relinquished its jurisdiction on
        November 28, 2011 when it transferred jurisdiction to Wisconsin.
        The Wyoming order forgiving [Father] of any support arrearage
        is null and void.
        11. However, since the divorce decree had been properly
        registered in Indiana, its terms, in particular the support order
        that [Father] pay [Mother] $777.00 per month was still in effect.
        12. The first change in the child support order of the divorce
        decree occurred on August 13, 2012 when the Wisconsin Court
        ordered that [N.] was in the legal custody of [Father], and that
        there would be “no child support for the mother at this time.”
        13. Effective August 13, 2012, [Father’s] obligation to pay child
        support to [Mother] was reduced by one-third. The Wisconsin
        Court order satisfies the original divorce decree from Wyoming
        that no change in the support order would be allowed without a
        court order.
        14. [Father’s] obligation to pay child support in the sum of
        $777.00 per month continued until August 13, 2012, when it was
        reduced by the Wisconsin Court order to two-thirds of $777.00
        ($518.00).
        15. There is no current obligation for [Mother] to pay support for
        [N.] nor will there be unless Wisconsin addresses this issue.
        16. This Court gave [Father] custody of [R.] and [T.] on August
        27, 2013. This Court considered that to be a sufficient court
        order to terminate [Father’s] obligation to pay support to
        [Mother] after that date.
        17. [Father] had no support obligation to [Mother] since August
        27, 2013.
        18. Since all three children reside in Wisconsin, the Wisconsin
        Court should decide any child support order against [Mother].
        19. The Court will hold an evidentiary hearing to determine the


Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 11 of 26
         amount of support arrearage [Father] owes based upon the
         following findings:


                  (a) The Wyoming Court’s forgiveness of arrearage owed
                  by [Father] is declared null and void.
                  (b) [Father’s] obligation to pay $777.00 per month
                  continued until August 13, 2012, when the Wisconsin
                  Court gave [Father] custody of [N.] and ordered no
                  support for [N.] at that time.
                  (c) After August 13, 2012, [Father] owed [Mother] $518.00
                  per month until this Court gave [Father] custody of [R.]
                  and [T.] on August 27, 2013.
                  (d) Since August 27, 2013, [Father] has owed no support.
                  (e) Currently [Mother] owes no support.
                  (f) The evidentiary hearing will be to determine the
                  amount of support [Father] has paid from the beginning
                  which will determine the current amount of support
                  arrearage.


Id. at 25-28. Father now appeals.1




1
  Although the trial court’s order leaves the amount of Father’s arrearage to be determined, this is nonetheless
a final appealable order. See Ind. Appellate Rule 2(H)(3) (“A judgment is a final judgment if . . . it is deemed
final under Trial Rule 60(C) . . . .”); Ind. Trial Rule 60(C) (“A ruling or order of the court denying or granting
relief, in whole or in part, by motion under subdivision (B) of this rule shall be deemed a final judgment, and
an appeal may be taken therefrom as in the case of a judgment.”).


Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016                            Page 12 of 26
                                  Discussion and Decision
                                           I. Child Support
                                       A. Standard of Review
[12]   Mother filed a Trial Rule 60(B) motion for relief from the judgment of the

       Wyoming court determining Father’s child support arrearage. Trial Rule 60(B)

       allows for relief from a judgment or order if, among other reasons, the judgment

       is void. Ind. Trial Rule 60(B)(6). “A void judgment is a nullity, and typically

       occurs where the court lacks subject matter or personal jurisdiction.” Fry v. Fry,

       8 N.E.3d 209, 214 (Ind. Ct. App. 2014) (citation and alteration omitted).

       Generally, we review a trial court’s ruling on a Trial Rule 60(B) motion for an

       abuse of discretion. D.L.D. v. L.D., 911 N.E.2d 675, 678 (Ind. Ct. App. 2009),

       trans. denied. However, when the motion alleges the judgment is void,

       “discretion on the part of the trial court is not employed because either the

       judgment is void or it is valid.” Id.


[13]   Because the trial court’s order granting Mother’s Trial Rule 60(B) motion had

       the effect of declaring the judgment of another state null and void, we must

       consider the Full Faith and Credit Clause of the United States Constitution,

       which mandates that “Full Faith and Credit shall be given in each State to the

       public Acts, Records, and judicial Proceedings of every other State.” U.S.

       Const. art. IV, § 1. Full faith and credit means the judgment of a state court

       should have the same validity and effect in every state of the United States as it

       had in the state where it was made. Gardner v. Pierce, 838 N.E.2d 546, 550 (Ind.


       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 13 of 26
       Ct. App. 2005). Indiana has codified the requirements of the Full Faith and

       Credit Clause: “Records and judicial proceedings . . . shall have full faith and

       credit given to them in any court in Indiana as by law or usage they have in the

       courts in which they originated.” Ind. Code § 34-39-4-3(b). “The judgment of a

       sister state, regular and complete upon its face, is prima facie valid.”    Tom-Wat,

       Inc. v. Fink, 741 N.E.2d 343, 348 (Ind. 2001) (citation omitted). A foreign

       judgment is open to collateral attack for want of jurisdiction, however. Gardner,
838 N.E.2d at 550. An Indiana court may inquire into the jurisdictional basis

       for a foreign judgment, and if the first court did not have subject matter or

       personal jurisdiction, full faith and credit need not be given to the judgment. Id.

       The scope of review is limited and “does not entail de novo review of the

       jurisdictional issue” by the Indiana court. N. Ind. Commuter Transp. Dist. v.

       Chicago S. Shore & S. Bend R.R., 685 N.E.2d 680, 685 (Ind. 1997). “[I]f

       jurisdiction was ‘fully considered’ and ‘finally determined’ in the first state,” full

       faith and credit must be given “even where the first court’s conclusion as to

       jurisdiction was erroneous as a matter of law.” Id. at 686.


                                                  B. UIFSA
[14]   This case involves a child support order and multiple jurisdictions. The

       Uniform Interstate Family Support Act (“UIFSA”) is a uniform law, adopted

       by all United States jurisdictions, supplying procedural and jurisdictional rules

       for establishing, enforcing, and modifying child support orders nationwide.

       Hamilton v. Hamilton, 914 N.E.2d 747, 751 (Ind. 2009). Together with the Full

       Faith and Credit for Child Support Orders Act (“FFCCSOA”), 28 U.S.C. §

       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 14 of 26
       1738B, UIFSA provides a mechanism for cooperation between state courts to

       ensure that in every case only one state exercises jurisdiction over making and

       modifying a child support order at any given time.2 See Hamilton, 914 N.E.2d at

       751; Harris v. Harris, 922 N.E.2d 626, 637 (Ind. Ct. App. 2010). UIFSA

       provides a procedure for registering a child support order from one state (the

       “issuing state”) in another state (the “responding state”). UIFSA § 602. Once

       registered, the child support order may be enforced by the responding state but

       may not be modified by the responding state unless all of UIFSA’s

       requirements are met. UIFSA §§ 603, 611, 613. Indiana’s version of the UIFSA

       is found at Indiana Code chapter 31-18.5-1. See also Wis. Stat. ch. 769; Wyo.

       Stat. Ann. § 20-4 et seq.


[15]   FFCCSOA provides that a state which first issues a child support order retains

       continuing, exclusive jurisdiction over the judgment and all other states shall

       enforce the order according to its terms under most circumstances. 28 U.S.C. §

       1738B(a)(1), (d). “‘[C]hild support’ means a payment of money, continuing

       support, or arrearages or the provision of a benefit . . . for the support of a

       child.” 28 U.S.C. § 1738B(b)(4); accord Ind. Code § 31-18.5-1-2(28) (defining

       “support order” to mean a judgment, decree, or order “which provides for

       monetary support, health care, arrearages, retroactive support, or

       reimbursement . . . [and] may include related costs and fees, interest, income



       2
        The existence of a federal statute and the uniform law covering the same subject “is apparently an accident
       of history,” but they are intended “to be viewed as complementary and duplicative, not contradictory.”
       Hamilton, 914 N.E.2d at 751.


       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016                        Page 15 of 26
       withholding, automatic adjustment, reasonable attorney’s fees, and other

       relief”). UIFSA also hinges on the concept of “continuing, exclusive

       jurisdiction” and the “subtle distinction” between continuing, exclusive

       jurisdiction to modify a child support order and the continuing jurisdiction to

       enforce an order. UIFSA § 206 cmt. UIFSA limits modification powers to the

       one tribunal with continuing, exclusive jurisdiction, but acknowledges

       continuing jurisdiction to enforce an order may exist in multiple tribunals.


[16]   Both enforcement and modification of a child support order outside of the

       issuing state begin with registering the order in the responding state. UIFSA §

       602 (procedure to register an order for enforcement); § 609 (registration for

       modification uses same procedure as for enforcement). With respect to

       enforcement, “[a] keystone of UIFSA is that the power to enforce the order of

       the issuing tribunal is not ‘exclusive’ with that tribunal. Rather, on request one

       or more responding tribunals may also exercise authority to enforce the order of

       the issuing tribunal.” UIFSA § 206 cmt. “A basic principle of UIFSA is that

       throughout the process the controlling order remains the order of the tribunal of

       the issuing state . . . until a valid modification. The responding tribunal only

       assists in the enforcement of that order.” UIFSA § 604 cmt. The law of the

       responding state controls with regard to enforcement procedures, but the law of

       the issuing state governs the nature, extent, amount, and duration of current

       payments; the computation and payment of arrearages and interest; and the

       existence and satisfaction of other obligations under the child support order.

       UIFSA § 604; accord Ind. Code § 31-18.5-6-4. “Thus, the calculation of whether


       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 16 of 26
       the obligor has fully complied with the payment of current support, arrears, and

       interest on arrears is also the duty of the issuing tribunal. . . . [T]he law of the

       issuing state . . . governs whether a payment made for the benefit of a child . . .

       should be credited against the obligor’s child support obligation.” UIFSA § 604

       cmt.


[17]   UIFSA’s “most crucial provision” concerns the power to modify:

                  As long as one of the individual parties or the child continues to
                  reside in the issuing state, and as long as the parties do not agree
                  to the contrary, the issuing tribunal has continuing, exclusive
                  jurisdiction over its child-support order—which in practical terms
                  means that it may modify its order.


       UIFSA § 205 cmt.; accord Ind. Code § 31-18.5-2-5.3




       3
           Indiana Code section 31-18.5-2-5 states:
                (a) An Indiana tribunal that has issued a child support order consistent with Indiana law has and
                shall exercise continuing, exclusive jurisdiction to modify its child support order if the order is
                the controlling order and:
                  (1) at the time of the filing of a request for modification Indiana is the residence of:
                           (A) the obligor;
                           (B) the individual obligee; or
                           (C) the child for whose benefit the support order is issued; or
                  (2) even if Indiana is not the residence of:
                           (A) the obligor;
                           (B) the individual obligee; or
                           (C) the child for whose benefit the support order is issued;
                  the parties consent in a record or in open court that an Indiana tribunal may continue to
                  exercise jurisdiction to modify its order.
                (b) An Indiana tribunal that has issued a child support order consistent with Indiana law may
                not exercise continuing, exclusive jurisdiction to modify the order if:

       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016                              Page 17 of 26
         The other side of the coin follows logically[:] . . . if all the relevant
         persons—the obligor, the individual obligee, and the child—
         have permanently left the issuing state, absent an agreement the
         issuing tribunal no longer has an appropriate nexus with the
         parties or child to justify the exercise of          jurisdiction to
         modify its child-support order. . . . Note, however, that the original
         order of the issuing tribunal remains valid and enforceable. That order
         is in effect not only in the issuing state, but also in those states in
         which the order has been registered. . . . In sum, the original
         order remains in effect until it is properly modified in accordance
         with the narrow terms of [UIFSA provisions for modification].


UIFSA § 205 cmt. (emphasis added). “[T]he time to measure whether the

issuing tribunal has continuing, exclusive jurisdiction to modify its order, or

whether the parties and the child have left the state, is explicitly stated to be at

the time of filing a proceeding to modify the child-support order.” Id.

Although section 205 identifies how continuing, exclusive jurisdiction is

retained or lost, that section does not confer jurisdiction on another tribunal.

“Modification requires that a tribunal have personal jurisdiction over the parties

and meet other criteria as provided [by UIFSA].” Id. In Indiana, the criteria for

modifying a child support order originating in another state are found at

Indiana Code sections 31-18.5-6-11 and 31-18.5-6-13. “Modification” is not




         (1) all of the parties who are individuals file consent in a record with the Indiana tribunal that
         a tribunal of another state that has jurisdiction over at least one (1) of the parties who is an
         individual or that is located in the state of residence of the child may modify the order and
         assume continuing, exclusive jurisdiction; or
         (2) its order is not the controlling order.
See also Wyo. Stat. Ann. § 20-4-146.



Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016                            Page 18 of 26
       defined by UIFSA, but it is defined by FFCCSOA to mean “a change in a child

       support order that affects the amount, scope, or duration of the order and

       modifies, replaces, supersedes, or otherwise is made subsequent to the child

       support order.” 28 U.S.C. § 1738B(b)(8).


                                      C. Application of UIFSA
[18]   The trial court granted Mother’s Trial Rule 60(B) motion for relief from the

       Wyoming determination of Father’s child support arrearage upon finding that

       the Wyoming court “relinquished its jurisdiction on November 28, 2011 when

       it transferred jurisdiction to Wisconsin” and that “[a]ny argument that

       Wyoming continues to have jurisdiction over support issues is not founded on

       the facts.” Appellant’s App. at 26-27. The trial court’s order misunderstands

       the procedural history of this case and misinterprets UIFSA.


[19]   The proceedings which culminated in the November 28, 2011 order from the

       Wyoming court are irrelevant to the question that was before the trial court and

       is now before this court with respect to child support. Father’s petitions to

       modify, filed in Wyoming in July 2011 and in Wisconsin in September 2011,4

       concern only the custody of the children. The petition is captioned, “Petition

       for Modification of Child Custody & Visitation.” As the trial court noted in its

       order, the opening paragraph of Father’s petition to modify does say he




       4
        The two petitions are identical, but for the Wyoming petition being submitted by counsel and the
       Wisconsin petition being submitted pro se. Appellant’s App. at 150-51 (Wyoming petition), 182 (Wisconsin
       petition).

       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016                    Page 19 of 26
       “petitions the Court for a modification of visitation and support.” Id. at 150.

       However, the substance of the petition concerns primarily custody and

       collaterally, visitation. Father asserts circumstances have materially changed

       making it necessary that the provisions of the Decree “for the care, custody, and

       control of the minor children” be modified and alleges several facts regarding

       past and current visitation and the children’s living arrangements that

       demonstrate such changed circumstances. Id. at 151. He requests as relief that

       the court “Modify Custody to award Primary Physical Custody to [Father] [and]

       Determine [Mother’s] visitation rights as in the best interests of the

       children.” Id. Support is not mentioned either explicitly or implicitly outside of

       opening paragraph. Mother’s response to Father’s Wyoming petition

       exclusively addresses the provisions and application of UCCJA to the

       Wyoming court’s jurisdiction. See id. at 167-81. The Wisconsin court’s order on

       Father’s petition to modify finds, based on Wisconsin’s version of UCCJA,

       that Wisconsin has jurisdiction and is the “proper forum to modify the parties’

       previous Wyoming order regarding legal custody and physical placement of the

       parties’ minor children.” Id. at 187 (emphasis added) (citing Wis. Stat. §

       822.23(2)).

[20]   This situation is similar to that presented in Tisdale v. Bolick, 978 N.E.2d 30

       (Ind. Ct. App. 2012). Indiana granted a divorce to the parties and gave custody

       of the children to the mother. The mother later moved to South Carolina with

       the children and filed in Indiana a petition to transfer jurisdiction, citing

       Indiana’s UCCJA provision regarding inconvenient forum (a concept which


       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 20 of 26
       does not exist in UIFSA), and referencing only custody and parenting time, not

       child support. The Indiana court issued an order ceding jurisdiction of

       parenting time and custody issues to South Carolina and making no reference to

       child support issues. When the father later filed in Indiana a petition to

       modify child support, the court summarily concluded it was without jurisdiction

       to hear the petition. We reversed, noting that the UCCJA

       specifically excludes from its definition of a “child custody determination” an

       order relating to child support, see Ind. Code § 31-21-2-4(b), and allows a court

       to decline to exercise its jurisdiction over a child custody determination “while

       still retaining jurisdiction over the dissolution of marriage or other proceeding,”

       Ind. Code § 31-21-5-8(d). Tisdale, 978 N.E.2d at 35. Therefore, the father was

       correct “that matters of child support are governed by an entirely different

       Act—the [UIFSA,]” and the Indiana court was directed to hold a hearing to

       determine whether it retained the continuing, exclusive jurisdiction over child

       support issues it obtained when it issued a decree containing a support order.

       Id. at 35-36.


[21]   Similar to Tisdale, the Wyoming court’s November 28, 2011, order ceded

       jurisdiction to the Wisconsin court only of child custody matters pursuant to

       UCCJEA and did not divest it of jurisdiction over child support issues. That is

       a separate inquiry to be made under UIFSA.


[22]   The three states involved in this dispute have all adopted UIFSA. In 2008, the

       parties were divorced in Wyoming and orders were made by the Wyoming

       court concerning the support of the parties’ three children as part of the Decree.

       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 21 of 26
       Wyoming, as the issuing state, had continuing, exclusive jurisdiction to modify

       its child support order unless and until it lost that jurisdiction. Wyo. Stat. Ann.

       § 20-4-146. The time for determining whether Wyoming had continuing,

       exclusive jurisdiction to modify its order is at the time a proceeding to modify

       the child support order was filed. In this case, Mother simultaneously

       registered the Decree and petitioned for modification of child support in

       Indiana in January 2012. Both parties and all the children had left Wyoming

       by this time. Therefore, Wyoming no longer had continuing, exclusive

       jurisdiction to modify child support. Wyo. Stat. Ann. § 20-4-146(b).

[23]   Regardless of whether Wyoming had continuing, exclusive jurisdiction to

       modify the child support order, however, it had continuing jurisdiction to enforce

       the order. And pursuant to UIFSA section 604, the “computation and payment

       of arrearages” is the duty of Wyoming as the issuing state and is governed by

       Wyoming law. See Ind. Code § 31-18.5-6-4; Wyo. Stat. Ann. § 20-4-176.

       Moreover, when a court in a sister state fully considers and finally determines

       jurisdiction, even if the determination is erroneous, we must give the judgment

       full faith and credit. See N. Ind. Commuter Transp. Dist., 685 N.E.2d at 686.

       Here, the Wyoming court order states the court conducted “a thorough inquiry

       of the other jurisdictions potentially involved in this matter [and] concluded

       that it does have jurisdiction over the child support arrears determination.”

       Appellant’s App. at 72. Indiana may not reconsider the Wyoming court’s

       determination regarding jurisdiction. See N. Ind. Commuter Transp. Dist., 685
N.E.2d at 685.


       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 22 of 26
[24]   As to the merits of the Wyoming decision, the trial court characterized the

       order as “forgiving” Father’s arrearage which it apparently equates with

       retroactively modifying it. Id. at 27-28. Although retroactive modification is

       not allowed, see Wyo. Stat. Ann. § 20-2-311(d), there is a difference between

       retroactive modification of a child support order and a credit toward a child

       support obligation. The Wyoming court heard evidence of Father’s “financial

       contributions toward the maintenance of the parties’ children by making

       payments to various people” and determined Father’s “current child support

       arrears have been reduced to $0.” Appellant’s App. at 72-73 (emphasis added).

       The taking of evidence regarding payment and the finding that the payments

       reduced the arrearage indicates the Wyoming court was not retroactively

       modifying the arrearage, but was giving Father a credit toward his arrearage for

       payments made outside the strict parameters of the Decree (which required

       payment to the county clerk via income withholding order). The Wyoming

       judgment regarding Father’s child support arrearage is regular and complete on

       its face and is therefore prima facie valid. See Tom-Wat, Inc., 741 N.E.2d at 348.

       Moreover, it is not for an Indiana court to decide if the Wyoming order is in

       error. Mother’s recourse was through the appellate process in Wyoming, not

       through a collateral attack in Indiana of a sister state’s order. The Wyoming

       order, issued in February 2013, was final when it was unchallenged in that

       state. See Wyo. R. App. P. 2.01(a) (“An appeal from a trial court to an

       appellate court shall be taken by filing the notice of appeal . . . within 30 days

       from entry of the appealable order . . . .”); see also Aldrich v. Aldrich, 378 U.S.
540, 543 (1964) (finding that although a Florida trial court had issued an

       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016    Page 23 of 26
       erroneous order regarding alimony, a West Virginia trial court was required to

       give full faith and credit to the decree because the Florida court had personal

       and subject matter jurisdiction over the issue and its decision had become final

       after the time for appeal elapsed).


[25]   The trial court’s grant of Trial Rule 60(B) relief to Mother was erroneously

       premised on its belief Wyoming lacked jurisdiction over the child support order

       and impermissibly modified arrearage retroactively. The trial court’s order

       declaring the Wyoming order null and void is reversed.


                            II. Tax Exemptions for Dependents
[26]   On February 25, 2013, the Indiana trial court ordered, in part, that neither party

       was to take the tax exemption for the parties’ children pending further order of

       the court. The issue has never been decided by the trial court and the

       moratorium remains in effect. Father requests the trial court vacate its order

       enjoining either party from claiming the children as dependents. Mother did

       not respond to Father’s argument on this issue.5


[27]   “The federal tax code automatically grants to a custodial parent the dependency

       exemption for a child but permits an exception where the custodial parent

       executes a written waiver of the exemption for a particular tax year.” Quinn v.




       5
         Accordingly, Father need only show prima facie error. See Khaja v. Khan, 902 N.E.2d 857, 868 (Ind. Ct.
       App. 2009) (noting that an appellee’s failure to respond to an issue raised by the appellant is akin to failing to
       file a brief as to that issue and we may reverse upon a showing of prima facie error on that issue).


       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016                             Page 24 of 26
Threlkel, 858 N.E.2d 665, 674 (Ind. Ct. App. 2006). A trial court may, in its

“equitable discretion,” order the custodial parent to sign a waiver of the

dependency exemption. Id.; see also Ind. Child Support Guideline 9 (“[T]he

court cannot award an exemption to a parent, but the court may order a parent

to release or sign over the exemption for one or more of the children to the

other parent . . . .”). Here, the trial court had been asked – by both parties – to

allocate the tax exemptions for 2012. Not only did the trial court not do so, but

it entered an order in January 2013 precluding either party from taking the

exemptions until further order of the court and then never determined who

should take the exemptions for 2012 or any subsequent year.6 Either party

could have and should have brought this outstanding issue to the trial court’s

attention, as three tax years have now passed since the trial court’s order and

presumably, the exemptions have gone unclaimed. Regardless, Father is

correct that the trial court’s order should be vacated so the tax exemptions for

2012 and subsequent years can be allocated.7




6
  It appears the trial court initially anticipated addressing the issue at a hearing scheduled shortly after the
order was entered but that hearing was vacated. See Appellant’s App. at 86 (trial court order stating neither
party was to claim the exemption “[p]ending the January 30, 2013 hearing”), 87 (chronological case
summary entry vacating January 30, 2013, hearing due to a criminal trial). The issue again arose at a
February 25, 2013, hearing, following which the trial court entered an order again enjoining either party from
claiming the exemptions pending further order of the court. See id. at 82. That outstanding issue, among
others, was to be addressed at a telephonic attorney conference. See id. That is the last entry from the trial
court on the issue.
7
 As Father points out, tax returns may be amended for up to three years, so the exemptions for past years are
not necessarily lost. See 26 U.S.C. § 6511(a).


Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016                          Page 25 of 26
                                               Conclusion
[28]   The trial court erred in finding the 2013 order of the Wyoming court enforcing

       the child support order it issued in 2008 was null and void. Accordingly, the

       trial court’s grant of Trial Rule 60(B) relief to Mother is reversed. In addition,

       the trial court’s 2013 order precluding either party from taking tax exemptions

       for the children until further order of the court must be vacated.


[29]   Reversed and remanded.


       Vaidik, C.J., and Pyle, J., concur.




       Court of Appeals of Indiana | Opinion 62A04-1501-DR-33 | January 12, 2016   Page 26 of 26